o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c july cc tege eb qp1 genin-115088-19 ----------- number release date uil via regular mail ------------------------- ------------------- ----------------------------------- attention sec_415 limitations dear ----------------- this letter responds to your request for information dated date on how compensation limitations under sec_415 of the internal_revenue_code code could apply to your pension benefits your letter states that you were a union member covered by your employer’s collectively bargained pension_plan and that your employer has requested repayment of an overpayment of your pension because of sec_415 of the code you correctly point out that sec_4 of the internal_revenue_manual irm states that the compensation limit of code sec_415 does not apply to a multiemployer plan1 and certain collectively bargained plans the key word in irm sec_4 is certain the applicable rule is included in code sec_415 that section provides that the compensation-based limitation under code sec_415 percent of average compensation_for the highest years shall not apply to benefits with respect to a participant under a defined_benefit_plan other than a multiemployer_plan - a which is maintained for such year pursuant to a collective bargaining agreement between employee_representatives and one or more employers b which at all times during such year has at least participants we infer from your letter that you are not covered by a multiemployer_plan that is a plan maintained by a joint board_of trustees consisting of union representative and employer representatives that covers employees of a group of unrelated employers code sec_415 provides that the compensation- based limitation of code sec_415 does not apply to participation in a multiemployer_plan and the rules of code sec_415 do not apply to multiemployer plans genin-115088-19 c under which benefits are determined solely by reference to length of service the particular years during which service was rendered age at retirement and date of retirement d which provides that an employee who has at least years_of_service has a nonforfeitable right to percent of his accrued_benefit derived from employer contributions and e which requires as a condition of participation in the plan that an employee complete a period of not more than consecutive days of service with the employer or employers maintaining the plan accordingly the code sec_415 limitation would apply if your pension_plan did not meet each of the requirements of code sec_415 listed above you have not given us enough information about your plan for us to be able to tell whether your plan meets all of those requirements even if your pension_plan meets all of the requirements in code sec_415 through e listed above the compensation-based limitation of sec_415 may still apply to you code sec_415 provides that the code sec_415 limitation applies to a participant under a plan that meets each of the requirements of code sec_415 through e i if the participant’s_compensation for any years during the 10-year period immediately preceding the year in which he separates from service exceeded the average compensation_for such years of all participants in the plan and ii for any period for which the participant participates in another plan maintained by the same employer therefore if your compensation was above average for plan participants during a relevant period or if you participated in another plan maintained by your employer for example a 401_k_plan the compensation-based limitation of sec_415 applies to you this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2019_1 sec_2 2019_1_irb_9 date we hope this information is helpful if you need additional information please call ------ -------------- --------------------- at sincerely linda s f marshall senior counsel qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes
